DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-17 also objected because of their dependence on an objected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (2018/0181250). 
As of claims 1 and 19, Kuo teaches a touch panel, comprising:
a substrate (202 Fig.3);
a touch electrode ([0016], 2064 Fig.3) disposed on the substrate ([0016]); and

wherein the light-shielding layer (2062 Fig.3) is disposed corresponding to the touch electrode (2064 Fig.3).
However in another embodiment Kuo teaches wherein the light-shielding layer is configured to shield light reflected by the touch electrode ([0021] teaches a material of the shielding layer 802 can include various kinds of light proof materials, light-blocking materials and/or light-reflective materials. Thus it would be obvious to one ordinary skill in the art that the light-reflective materials would reflect light from the touch electrode). 
Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to have the shielding layer 802 that comprises light-shielding materials to shield light reflected by the touch electrode, As such, the touch electrode layer 2064 would not be seen by the user when using the display device 20 and thus providing a more attractive and user-friendly experience for the user (see [0016]).
As of claim 2, Kuo does not specifically teach wherein a width of an orthographic projection of the light-shielding layer on the substrate is greater than a width of an orthographic projection of the touch electrode on the substrate. Further since the disclosure offers no criticality and no unexpected results for having “a width of an orthographic projection of the light-shielding layer on the substrate is greater than a width of an orthographic projection of the touch electrode on the substrate” then it is deemed a design choice. Therefore it would have been   as a mere design choice based on the specific device that it will be.
As of claim 3, Kuo does not specifically teach wherein a width of an orthographic projection of the light-shielding layer on the substrate is greater than a width of an orthographic projection of the touch electrode on the substrate. Further since the disclosure offers no criticality and no unexpected results for having “wherein the width of the orthographic projection of the touch electrode on the substrate is greater than 0 um and less than or equal to 5 um” then it is deemed a design choice. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have “wherein the width of the orthographic projection of the touch electrode on the substrate is greater than 0 um and less than or equal to 5 um”  as a mere design choice based on the specific device that it will be.

Claims 4, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Hirosawa (2018/0059840).
As of claim 4, Kuo fails to specifically teach
wherein a preparation material of the light-shielding layer comprises one of a black organic photoresist or a black organic resin.

Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to combine Kuo’s apparatus with the teaching of Hirosawa as shown above, because it is an alternate way to manufacture a light-shielding layer.
As of claim 18, Hirosawa teaches
 wherein the touch panel further comprises a second insulating layer disposed on one side of the light-shielding layer away from the substrate ([0037], [0046] teach different light-shielding layer BMG and BMS and [0046] teaches the first light-shielding layer BMS may be formed of an organic insulating material such as black resin. Thus it would be obvious to one ordinary skill in art to have the first light-shielding layer BMS as a second insulating layer).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628